Citation Nr: 0618122	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  98-19 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUE

Entitlement to service connection for arthritis in the 
ankles, including as secondary to a service-connected left 
knee disability.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1943 to October 1948, from July 1950 to October 
1952, and from January 1956 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In 
October 1999, the veteran testified at a hearing at the RO 
before a local hearing officer.  A transcript of the 
proceeding is of record.

In September 2004, the Board remanded the claims to the RO 
via the Appeals Management Center (AMC) for additional 
development and consideration.  In February 2006, the AMC 
issued a supplemental statement of the case (SSOC) continuing 
to deny the claims and returned the case to the Board for 
further appellate review.  In June 2006, for good cause 
shown, the Board advanced the case on the docket.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDING OF FACT

The most persuasive medical evidence indicates the veteran 
has arthritis in his ankles at least partly attributable to 
his service-connected left knee disability.


CONCLUSION OF LAW

The arthritis in the veteran's ankles is proximately due to 
or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

Since the Board is granting the veteran's claims, in full, 
there is no need to discuss whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because, even if there has not been, it is merely 
inconsequential and, therefore, at most harmless error.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II).


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  This 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  



Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  See 38 C.F.R. § 3.310(a).  This includes 
situations when a service-connected condition has 
chronically aggravated another condition that is not service 
connected, but compensation is only payable for the degree 
of additional disability attributable to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439 (1995).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran contends he has arthritis in his ankles from 
injuries he sustained during his military service and from 
compensating for the functional impairment attributable to 
his service-connected left knee disability (see Hr'g. Tr., 
pgs. 3-5 (October 1999)).  He believes the left knee 
disability causes him to have an antalgic gait - which, in 
turn, precipitated the arthritis in his ankles.

The veteran's service medical records (SMRs) indicate he fell 
and injured his left knee in October 1961.  An X-ray was 
negative, but he was diagnosed with chondromalacia.  He was 
placed on limited duty and given a permanent L3 profile.  In 
November 1964, he fell and injured his right ankle.  The wet 
reading of the X-ray was negative, but there was a 
questionable chip fracture thought to be due to a previous 
trauma.  His right lower extremity was placed in a walking 
cast until the injury healed.  

Service connection for the residuals of the veteran's left 
knee injury was granted effective from June 1953 (after his 
second period of service).  Subsequent SMRs and VA medical 
records indicate he continued to experience stiffness and 
pain in his left knee.  In 1985, the report of an October 
1985 VA examination indicates he was issued a knee brace.  VA 
records from later that year indicate he underwent 
arthroscopic surgery in December 1985.  He also underwent a 
medial meniscectomy and chondral shaving of the patella of 
the left knee.

The first indication in the record that the veteran 
experienced pain in his ankles is a January 1997 letter from 
Dr. Fusfield, a private podiatrist.  The doctor stated the 
veteran had severe arthritis in his ankles, which caused him 
to have an antalgic gait and made it difficult for him to 
walk in tandem.  In April 1997, the veteran filed the claims 
at issue on appeal.  

Dr. Fusfield submitted additional letters on the veteran's 
behalf in August 1998, October 1999, July 2002, and August 
2003.  These letters essentially support the contention that 
the veteran's bilateral ankle arthritis was caused by both 
the trauma he experienced during military service and his 
left knee disability.  Also supporting this contention, Dr. 
Boyles, a VA podiatrist who examined the veteran in July 
2005,  stated he, too, believed the veteran's bilateral ankle 
arthritis and pain were related to his left knee disability 
(see November and December 2005 medical opinions).  



Based on Drs. Fusfield's and Boyles' opinions, and as argued 
by the veteran's representative in a May 2006 Brief, it would 
appear service connection is clearly warranted.  Ultimately, 
the Board reaches this conclusion, but only after applying 
the benefit of the doubt doctrine.  See 38 C.F.R. § 3.102.  
This is because, as the AMC noted in its February 2006 SSOC, 
there is also probative evidence to the contrary that must 
considered.  

The report of VA X-rays taken in July 1997 of the veteran's 
feet did not reveal any evidence arthritis in the ankle 
joints.  The VA physicians (Drs. Wenokor and Bhagat), who 
interpreted X-rays more recently taken in July 2005, noted 
osteopenic bones, soft tissue swelling about the ankle joints 
suggestive of cellulitis, and phleboliths, but did not 
mention any arthritic changes.  So in the AMC's February 2006 
SSOC, the claims were denied because there was no X-ray 
evidence of arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (requiring X-ray confirmation of arthritis). The 
AMC also correctly stated that mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

On the other hand, there is evidence that X-rays of the 
veteran's ankles have been interpreted as showing signs of 
arthritis.  The report of the July 2005 VA examination 
indicates Dr. Boyles also reviewed the July 2005 X-ray films 
and found there to be evidence of arthritis.  He found mild 
degenerative joint changes in the right ankle and more severe 
changes with irregular joint space narrowing and mild 
osteophyte formation in the left ankle.  Furthermore, the 
letters from Dr. Fusfield indicate that X-rays revealed 
degenerative joint disease (i.e., arthritis) in the veteran's 
ankle joints.  Although the actual reports of these X-rays 
were not submitted, there is no reason to doubt Dr. 
Fusfield's credibility.  And arthritis is a chronic 
condition, per se, meaning once a person develops it the 
condition never goes away.  Indeed, this is the reason it is 
one of the presumptive conditions.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.



In sum, the Board finds that the evidence for and against 
granting service connection for arthritis in the ankles - 
secondary to the already service-connected left knee 
disability, is evenly balanced (i.e., in relative equipoise).  
So the benefit of the doubt will be resolved in the veteran's 
favor and service connection granted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  See, too, Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for arthritis in the ankles 
is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


